                Case 4:18-cv-00725 Document 65 Filed on 08/13/21 in TXSD Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Southern District
                                                  __________  District of
                                                                       of __________
                                                                          Texas


                         Barnes et al.                            )
                             Plaintiff                            )
                                v.                                )      Case No.     4:18-CV-00725
                           Felix et al.                           )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All Plaintiffs (Janice Hughes Barnes and Tommy Duane Barnes)                                                         .


Date:          08/13/2021                                                                   /s/ Zachary Dolling
                                                                                             Attorney’s signature


                                                                           Zachary Dolling, TX #24105809, SDTX #3290949
                                                                                         Printed name and bar number
                                                                               1405 Montopolis Drive, Austin, TX 78741



                                                                                                   Address

                                                                                    zachary@texascivilrightsproject.org
                                                                                               E-mail address

                                                                                              (512) 496-4746
                                                                                              Telephone number

                                                                                              (512) 474-0726
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
